Exhibit 12 CRC Health Corporation Ratio of Earnings to Fixed Charges (In thousands, except ratios) Year Ended Year Ended Eleven Months Ended One Month Ended Three Months Ended Years Ended December 31, 2008 (2) 2007 December 31, 2006 January 31, 2006 March 31, 2005 2005 2004 2003 2002 2001 (Successor) (Successor) (Successor) (Predecessor) (Predecessor) (Predecessor) (Predecessor) (Predecessor) (Predecessor) (Predecessor) Earnings (loss) from operations: Income (loss) from operations before income taxes $ (159,190 ) $ 4,796 $ 6,495 $ (51,437 ) $ 6,401 $ 28,917 $ 23,210 $ (4,637 ) $ (12,981 ) $ 4,011 Add: Fixed Charges 71,416 75,715 48,293 2,955 4,525 24,464 17,726 9,115 6,488 2,418 Earnings, as adjusted $ (87,774 ) $ 80,511 $ 54,788 $ (48,482 ) $ 10,926 $ 53,381 $ 40,936 $ 4,478 $ (6,493 ) $ 6,429 Computation of fixed charges: Total interest expense, including interest expensed and amortization of capitalized financing costs and debt discount $ 54,122 $ 60,261 $ 41,456 $ 2,509 $ 3,489 $ 19,817 $ 13,965 $ 6,564 $ 4,967 $ 1,716 Interest portion of rent expense 17,294 15,454 6,837 446 1,036 4,647 3,761 2,551 1,521 702 Total fixed charges $ 71,416 $ 75,715 $ 48,293 $ 2,955 $ 4,525 $ 24,464 $ 17,726 $ 9,115 $ 6,488 $ 2,418 Ratio of earnings to fixed charges (1) -1.23 1.06 1.13 -16.41 2.41 2.18 2.31 0.49 -1.00 2.66 Ratio of earnings to fixed charges (1) - 1.06 x 1.13 x - 2.41 x 2.18 x 2.31 x - - 2.66 x (1) The ratio of earnings to fixed charges is completed by dividing earnings by fixed charges. "Earnings" consist of earnings before income taxes plus fixed charges. Fixed charges include (i) interest expense on borrowings and amortization of capitalized financing costs and debt discount and (ii) a reasonable approximation of the interest factor deemed to be included in rental expense. Earnings, as adjusted were not sufficient to cover fixed charges by approximately $159.2 million for the fiscal year ended December 31, 2008,$51.1 million for one month ended January 31, 2006 and $4.6 million and $12.9 million for the fiscal years ended December 31, 2003 and 2002, respectively.
